Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered April 24, 1997, convicting defendant, after a jury *688trial, of burglary in the second degree, possession of burglar’s tools and criminal mischief in the fourth degree, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 18 years to life and two terms of 1 year, respectively, unanimously affirmed.
The trial court’s Sandoval ruling, permitting inquiry into the fact that defendant had been convicted of three felonies and four misdemeanors, without identifying them, was a proper exercise of discretion (see, People v Rivera, 227 AD2d 205, lv denied 88 NY2d 993).
Defendant’s challenge to the trial court’s charge on reasonable doubt is unpreserved, and we decline to review it in the interest of justice. Were we to review it, we would find that the charge, as a whole, conveyed the correct standard to the jury (see, People v Cubino, 88 NY2d 998; People v White, 228 AD2d 209, lv denied 88 NY2d 1072). Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.